Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4, 8, 11, 15, 18 rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (2009/0190749).
As to claims 1 and 8, Xie teaches a method and system for pairing model evaluation in a contact center comprising: determining, by at least one computer processor configured to operate in the contact center system, an ordering of a plurality of agents ([0059] – where Xie discussed a queue order of callers and agents, ([0066] – where Xie discussed types or categories of agent); determining, by at least one computer processor, an ordering one or more contact types ([0062] – where Xie discussed a chronologically ordered queue of incoming callers; [0066] – where Xie 
As to claims 4, 11, 18, Xie teaches chronologically ordered queue of contacts and based on contact data and compare agent data via a pattern matching algorithm, computer model to route calls ([0062]), while the claim recites applying a diagonal strategy.  The latter one is the preferred one in this instant application.  It would have obvious to modify Xie to apply the diagonal pairing strategy in the pairing model in order to have a variety of models applying to pairing model.
.

3.	Claims 2, 9, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (2009/0190749) in view of Bohacek et al. (US Patent 6,411,687).
As to claims 2, 9, 16, Xie does not explicitly teach applying prior to determining the expected performance, a behavioral pairing correction factor to the pairing model.  However, Xie teaches a pattern matching algorithm can be trained or refined by comparing actual results against callers and agents data can learn. Improve its learning, how matching callers and agents changes the chance of an optimal interaction by scaling the output scores for determining caller-agent pairings for a desired outcome ([0085]).  It would have obvious a pairing correction factor need to be applied in order for scaling the output scores for determining caller-agent pairings for a desired outcome, and also modify the correction factor to be a behavioral pairing that apply prior to determining the expected performance in order to have a desired outcome.
Bohacek teaches a behavioral response device for analyzing the caller’s response according the predetermined criteria to identify callers having certain behavioral characteristics and routing callers identified as having said characteristics to predetermined attendant stations (col. 1, lines 32-40).
.

4.	Claims 3, 5-7, 10, 12-14, 17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (2009/0190749) in view of Chishti (US Patent 9,692,898).
As to claims 3, 10, 17, Xie does not explicitly discuss the method of claim 1 wherein the pairing model is a behavioral pairing model.
Chishti teaches the pairing model is a behavioral model (col. 2, lines 44-47; Claim 6).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Chishti into the teachings of Xie for the purpose of having a variety of models applying to pairing model.
As to claims 5, 12, 19, Xie does not explicitly teaches determining by the at least one computer processor a second expected performance of the contact center system using FIFO pairing strategy; and determining by the at least one computer processor an expected gain of the contact center system using the pairing model instead of the FIFO pairing strategy.
Chishti teaches determining an expected performance of the contact center system using FIFO pairing strategy (col. 5, lines 10-49); and determining by the at least 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Chishti into the teachings of Xie for the purpose of benchmarking data used in a performance business model.
As to claims 6, 13, and 20, Chishti teaches the method of claim 1, further comprising: constructing, by the at least one computer processor, a second pairing model based at least on a second ordering of a second plurality of contact types different from the first plurality of contact types (col. 4, lines 26-40 – second strategy BP used to assign subsequent contact-agent pair); determining, by the at least one computer processor, a second expected performance of the contact center system using the second pairing model (col. 4, lines 1-13 and lines 32-40 – BP improves overall contact center performance beyond what FIFO or PBR methods will allow); comparing, by the at least one computer processor, the second expected performance based on the second pairing model with the expected performance based on the pairing model (col. 7, lines 39-45); and selecting, by the at least one computer processor, one of at least the pairing model and the second pairing model based on the comparing of the expected performance and the second expected performance (col. 10, lines 23-29).
As to claims 7 and 14, Chishti teaches the method of claim 1, further comprising: determining, by the at least one computer processor, new contact-agent outcome data (col. 13, lines 57-62 – pairing strategy outcome measured the overall performance gain attributable to pairing using BP instead of FIFO); updating, by the at least one computer processor, the pairing model based on the new contact-agent outcome data; and 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,750,024 in view of Xie et al. (2009/0190749). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Patent No. 10,750,024 with obvious wording variations.

U.S. Patent Application 16/996,687
US Patent 10,750,024

1.  A method for behavioral pairing model evaluation in a contact center system comprising:
determining, by at least one computer processor configured and operate in the contact center system, an ordering of a plurality of agents;

determining, by the at least one computer processor, an ordering of a plurality of contact types;

analyzing, by the at least one computer processor, historical contact-agent outcome data according to the orderings of the pluralities of agents and contact types to construct a pairing model; and
analyzing, by the at least one computer processor configured to operate in the contact center system, historical contact-agent outcome data to construct a first pairing model for a plurality of agents and a first plurality of contact types;
analyzing, by the at least one computer processor, the historical-contact-agent outcome data to construct a second pairing model for the plurality of agents and a second plurality of contact types;
determining, by the at least one computer processor, an expected performance of the 



selecting, by the at least one computer processor, a higher-performing pairing model of the first and second pairing models for use in the contact center system; and
selecting, according the higher performing pairing model, by the at least one computer processor, at least one agent-contact type pairing for connection in the contact center system to optimize performance of the contact center system.


US Patent 10,750,024 does not teach determining by the at least one computer processor configured to operate in the contact center system, an ordering of a plurality of agents; and determining, by the at least one computer processor an ordering of a plurality of contact types. Xie teaches a method and system for pairing model evaluation in a contact center comprising: determining, by at least one computer processor configured to operate in the contact center system, an ordering of a plurality of agents ([0059] – where Xie discussed a queue order of callers and agents, ([0066] – where Xie discussed types or categories of agent); determining, by at least one computer 
The examiner notes that claims 3, 4, 8, 10, 11, 15, 17, and 18 of the ‘687 patent application corresponds to claims 2, 4, 8, 9, 10, 15, 16, and 18 of the US Patent 10,750,024.	
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent.  When claims in the pending application are broader than the ones in the paten, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. Also, omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPA 184 (1963).

7.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 9,888,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Patent No. 9,888,121 with obvious wording variations.

U.S. Patent Application 16/996,687
US Patent 9,888,121
1. A method for behavioral pairing model evaluation in a contact center system comprising:
1.  A method for behavioral pairing model evaluation in a contact center system comprising:
determining, by at least one computer processor configured and operate in the contact center system, an ordering of a plurality of agents;
determining, by at least one computer processor configured to operate in the contact center system, an ordering of a plurality of agents;
determining, by the at least one computer processor, an ordering of a plurality of contact types;
determining, by the at least one computer processor, an ordering of a plurality of contact types;
analyzing, by the at least one computer processor, historical contact-agent outcome data according to the orderings of the pluralities of agents and contact types to construct a pairing model; and
analyzing, by the at least one computer processor, historical contact-agent outcome data according to the orderings of the pluralities of agents and contact types to construct a pairing model;

selecting, according to the pairing model, by the at least one computer processor, at least one agent-contact type pairing for connection in the contact center system to optimize performance of the contact center system attributable to the pairing model;


determining, by the at least one computer processor, an expected performance of the contact center system using the pairing model.

determining, by the at least one computer processor, new contact-agent outcome data;

updating, by the at least one computer processor, the pairing model based on the new contact-agent outcome data;

selecting, according to the updated pairing model, by the at least one computer processor, at least one agent-contact type pairing for connection in the contact center system to further optimize performance of the contact center system attributable to the updated pairing model; and

determining, by the at least one computer processor, an updated expected performance of the contact center system using the updated pairing model.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent.  When claims in the pending application are broader than the ones in the paten, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. Also, omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPA 184 (1963).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 

                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652